           Case 1:17-cr-00216-RJS Document 77 Filed 06/29/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA
                                                               No. 17-cr-216 (RJS)
          -v-
                                                                    ORDER
 DAJAHN MCBEAN,

                       Supervisee.


RICHARD J. SULLIVAN, Circuit Judge:

         IT IS HEREBY ORDERED THAT the parties shall file a joint update with the Court no

later than July 31, 2020, and every thirty days thereafter, regarding the status of Supervisee’s

pending case before Judge Failla and Supervisee’s sentencing in the state case in Westchester

County.

SO ORDERED.

Dated:          June 26, 2020
                New York, New York
                                                   ___________________________
                                                   RICHARD J. SULLIVAN
                                                   UNITED STATES CIRCUIT JUDGE
                                                   Sitting by Designation
